IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-77,097


                                  THE STATE OF TEXAS

                                              v.

                                  TIMOTHY SINGLETON


         MOTION FOR INCREASED BAIL PENDING INDICTMENT
      PURSUANT TO CODE OF CRIMINAL PROCEDURE ARTICLE 16.16
                        CAUSE NO. 1670011
                        HARRIS COUNTY

       Per curiam. KELLER , P.J., and YEARY , J., dissent.


                                          ORDER

       The State moves this Court to increase Timothy Singleton’s bail, which was set at

$500. T EX. C ODE C RIM. P ROC. art. 16.16. The State’s motion is denied without prejudice to

its ability to first pursue increased bail in a court of appeals with jurisdiction under Article

16.16. See Padilla v. McDaniel, 122 S.W.3d 805 (Tex. Crim. App. 2003).

ORDERED: April 9, 2020

DO NOT PUBLISH